Citation Nr: 0322100	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1962 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In February 2003, the veteran testified at a hearing before 
the undersigned at the RO.  The Board notes that the veteran 
and his representative have requested an independent medical 
opinion in this case.  The Board points out that independent 
medical opinions are warranted only in appeals involving 
medical complexity or medical controversy.  See 38 U.S.C.A. § 
7109(a) (2002).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  The Board believes that 
completion of the development requested below will satisfy 
the veteran's request.


REMAND

On review of the veteran's claims file, the Board notes that 
the service medical records show that, although the report of 
the veteran's August 1962 enlistment examination states that 
examination of the lower extremities was normal, he was 
hospitalized overnight approximately three weeks later, in 
October 1962, for evaluation of a stiff and painful right 
knee.  The examiner noted at that time that there was 
evidence of an old injury to the right lateral meniscus.  
Another examiner the next day diagnosed traumatic arthritis 
of the right knee.  Two other physicians also diagnosed 
arthritis due to direct trauma to the right knee, injured 
playing football, and indicated that the disorder existed 
prior to entry onto active duty.  The remainder of the 
medical records during his period of active service are 
completely negative for any complaints or abnormal clinical 
findings referable to the right knee.  After the veteran's 
separation from active duty, he served in the Reserves for 
several years.  A report of medical history completed in 
March 1966 at the time of an annual Reserve examination also 
notes that the veteran had injured both knees, especially the 
right knee, in an automobile accident (apparently in 1964) 
and playing football; no pertinent abnormal clinical findings 
were reported by that examiner.  

In light of the fact that a right knee condition was not 
noted at the time of the veteran's enlistment examination, 
but complaints relative to the right knee were noted while 
the veteran was on active duty, the Board believes that a VA 
medical examination would be helpful to determine whether the 
right knee condition, that may have pre-existed his period of 
active duty, permanently increased in disability during that 
period of service.  

Finally, at his Board hearing, the veteran recounted having 
been treated at a number of medical facilities since the 
1960s, and provided the names, locations, and approximate 
dates of treatment for most of them.  The RO has requested 
and received records from several of those sources.  But the 
veteran has identified other health care providers that the 
claims file does not reflect have been contacted regarding 
records of his treatment.  Copies of the records of the 
veteran's treatment at those facilities should be requested.  

Therefore, this case is REMANDED for the following actions:  

1.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

2.	The RO should request copies of the records 
of all treatment for a right knee condition 
from the following health care providers:  
a.	Albany Medical Center, Albany, 
New York, during the 1960s;
b.	St. Peter's Hospital, Albany, New 
York, during the late 1960s; 
c.	New York Infirmary, New York, New 
York, during the 1970s; 
d.	The Jewish Hospital, New York, 
New York, during the 1970s;
e.	St. Vincent's Hospital, New York, 
New York, during the 1970s;
f.	Oneonta Hospital, Oneonta, New 
York, during the late 1980s and 
early 1990s; 
g.	Dr. Ann Curry, Evergreen Medical 
Center, Corinth, New York, since 
2002.

3.  Upon completion of the above 
requested development of the record, the 
RO should schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
right knee disorder found to be present.  
A complete history of the claimed 
disorder should be obtained from the 
veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records, particularly those dated from 
1962 to 1963 and in 1966.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.  
The examiner is requested to address the 
following matters: (a) Does the appellant 
currently have a diagnosed right knee 
disorder? (b) If he has such a disability 
(or disabilities), does it represent a 
disease process or the residuals of an 
injury? (c) Taking into consideration the 
evidence incorporated in the September 
1962 to March 1963 and 1966 service 
medical records, when was the disability 
(or disabilities) incurred? (d) If any 
disability was incurred before September 
1962, was there an increase in 
disability, beyond the natural progress 
of the disorder, during a period of 
military duty? (e) If any disability was 
not incurred before September 1962, is it 
at least as likely as not that any 
currently diagnosed right knee condition 
is related to the notations in the 
veteran's service medical records?  The 
factors upon which the medical opinion is 
based must be set forth in the report.  
The examiner is requested to indicate in 
the examination report if the veteran's 
medical records were reviewed.

4.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.

5.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for a right knee 
condition.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the November 
2002 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



